UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2013 Date of reporting period:	March 1, 2012 — February 28, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Floating Rate Income Fund Annual report 2 | 28 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Federal tax information 46 About the Trustees 47 Officers 49 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. To the extent the fund holds floating-rate loans, interest-rate risk may be reduced but will not be eliminated. While floating-rate loans are normally secured by specific collateral or assets of the issuer (so that holders of the loan, such as the fund, will have a priority claim on those assets in the event of default or bankruptcy of the issuer), the value of collateral may be insufficient to meet the issuer’s obligations, and the fund’s access to collateral may be limited by bankruptcy or other insolvency laws. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. stock market has set record highs recently, thanks to steadily improving housing and employment data and the Federal Reserve’s pledge to continue to add stimulus until it believes the economy has meaningfully improved. The federal budget battle continues among Washington lawmakers, but investors appear to believe that a resolution will eventually take place. The by-now familiar risks that have buffeted markets for a few years have not gone away entirely, but they appear to be steadily abating. Europe, while having slumped further into recession, is slowly addressing its sovereign debt problem; China’s economy appears to be improving; and here in the United States economic recovery is underway. Times like these require a measured, balanced approach to investing. At Putnam, our investment team is actively focused on managing risk while pursuing returns. The guidance of your financial advisor is also important in helping to ensure that your portfolio remains in line with your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A disciplined approach to seeking high current income and capital growth Putnam Floating Rate Income Fund invests mainly in floating-rate bank loans, which are loans issued by banks to corporations. Interest rates on these loans adjust to reflect changes in short-term rates — when rates rise, floating-rate loans pay a higher yield. Also, they are generally senior — or paid first in the event of bankruptcy — in a company’s capital structure and secured by the company’s assets, such as buildings andequipment. With these features, floating-rate loans can benefit from both rising interest rates and strong economic conditions — factors that pose risks to traditional bonds. When interest rates increase, floating-rate loans pay more income, which makes them more attractive to investors. For that reason, the prices of loans, unlike bonds, can be stable or can increase when rates rise. Economic growth also supports the revenues of companies that finance themselves with loans. Floating-rate loans are typically issuedon behalf of companies that lack investment-grade credit ratings. Like high-yield corporate bonds, floating-rate loans are considered to have a greater chance of default and can be illiquid. The advantage for investors is the “senior-secured” status of the loans, which gives them a higher claim on the company’s assets. Background on bank loans Bank loans may be a less familiar asset class to many investors, but over many years, the market has grown to be a significant component of the fixed-income credit markets. By the year 2000, the floating-rate loan market had grown larger than the market for corporate high-yield bonds. Since the credit and financial crisis of 2008, these markets have changed again, as many corporations have moved to refinance their bank loans by issuing high-yield debt, in order to gain greater financial flexibility. While there is no formal clearinghouse for bank loans, like a stock exchange, third-party services provide pricing information to facilitate trading. Growth also allows a greater number and variety of companies to obtain financing through bank loans, increasing the diversification opportunities for funds that invest in bank loans. 2 Floating Rate Income Fund Floating Rate Income Fund 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1.00% may apply to redemptions (including exchanges into another fund) within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * The fund’s primary benchmark, the Barclays U.S. High Yield Loan Index, was introduced on 12/31/05, which post-dates the inception of the fund’s class A shares. 4 Floating Rate Income Fund Interview with your fund’s portfolio manager How would you describe the market environment during the fund’s fiscal year that ended February28, 2013? The trend for floating-rate debt and for risk assets was generally positive over the past 12months, although there were some bumps along the way. In particular, events in April and May2012 sent investors on a flight to quality, after economic data released at the time suggested that the unusually mild winter one year ago had caused some inflated perceptions about the strength of the U.S. economy, and that growth was likely weaker than previously thought. During that time risk assets across the board sold off, including floating-rate notes. The market improved notably soon thereafter, beginning in the summer of 2012 and continuing essentially uninterrupted through the remainder of the fund’s fiscal year. December’s volatility was a noteworthy exception, as concerns over the looming fiscal cliff sent investors to the sidelines temporarily. Throughout the period, reports on the European sovereign debt situation showed the 17-nation eurozone making continued slow progress, and that the widespread financial contagion that investors had feared as 2012 began appeared increasingly unlikely. In the absence of any significant negative surprises over the past 12months, investors continued to choose riskier assets, including stocks, high-yield bonds, and bank debt. Against this backdrop, floating-rate bank loans outperformed the broad-based bond This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 2/28/13. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on pages 15–16. Floating Rate Income Fund 5 market, as measured by the Barclays U.S. Aggregate Bond Index. Moreover, I am pleased to report that Putnam Floating Rate Income Fund outperformed the average return of its Lipper peer group during the fiscal year, although it did trail its benchmarks. During the period, the Federal Reserve launched a third round of quantitative easing, which it then expanded in December 2012. What effect did those programs have on the fixed - income markets? Following its September 2012 meeting, the Fed announced a new and open-ended round of bond buying dubbed “QE3” through which it will purchase some $40 billion of agency mortgage-backed securities per month. In addition, the Fed announced in December it would replace its expiring Operation Twist program with a plan to purchase up to $45 billion per month in longer-dated Treasury securities. The goal of this latest installment of easing is, like past programs, to keep downward pressure on interest rates broadly and mortgage rates in particular, while encouraging investor risk-taking by pushing capital out of the low-yielding Treasury market and into riskier asset classes. As for the impact on the markets, we have seen some trends begin to develop that we are monitoring closely. Unlike Operation Twist, the latest easing program is funded with newly created money, so the potential for inflationary pressure exists. And we have in fact seen interest rates at the long end of the yield curve creeping higher in the early months of 2013. Credit qualities are shown as a percentage of net assets. Net cash, if any, represents the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the net cash category. The fund itself has not been rated by an independent rating agency. 6 Floating Rate Income Fund In this type of environment, we believe there are three fundamental reasons to own floating-rate bonds. First, they generally offer an attractive yield advantage relative to other bonds in a low-interest-rate environment, and that continues to be the case. Second, the prices of floating-rate bonds tend to be less influenced by interest-rate changes, and therefore can potentially offer a degree of protection from rising long-term rates. Third, floating-rate bonds offer investors higher coupons when short-term rates rise. While the Fed is clearly committed to keeping interest rates low across the board as long as inflation remains mild and economic growth slow, I believe the first two reasons I mentioned are still very much part of the story behind the strength of the floating-rate asset class. Today, the yield premium that floating-rate bonds currently offer over Treasuries is higher than the historical average. This could lead to future price appreciation if that “spread” tightens, which one would expect if the economy improves — and economic improvement, of course, is one of the goals behind QE3. Which holdings contributed positively to fund performance during the period? Holdings in the retail; gaming, lodging, and leisure; and energy sectors all contributed This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 2/28/13. Short-term holdings and derivatives, if any, are excluded. Holdings will vary over time. Floating Rate Income Fund 7 positively to performance, as did the fund’s overweight positions relative to the benchmark in those three sectors. Key holdings included Travelport , a content aggregator and distributor for the travel industry; ConvaTec , a medical and surgical devices manufacturer; and Claire’s Stores , the jewelry and fashion accessory retailer. We sold our position in Claire’s during the period to lock in profits. What decisions detracted from the fund’s performance during the period? Throughout the reporting period, the fund held fairly sizable underweight positions in the technology and utilities sectors, which proved to be two of the best-performing segments of the market over the past year. While the fund’s positions within those sectors on the whole posted positive absolute returns during the past year, those gains lagged those of the benchmark and contributed to the fund’s relative underperformance. What is your outlook for the floating - rate market, and how are you positioning the fund? Of the three market dimensions we analyze, our outlook for fundamentals, valuation, and technicals — meaning the balance of supply and demand — is neutral on all three fronts. In terms of valuation, we still believe prices in the market remain attractive relative to historical averages, although dramatically less so than in the wake of the 2008 credit crisis. Looking at fundamentals, economic data at the macro level have been improving, albeit slowly, and the fiscal health of corporate floating-rate debt issuers has been and remains quite This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Floating Rate Income Fund strong, in our analysis. Defaults remain low and earnings solid, although some potential headwinds exist should companies struggle to maintain their generally robust margins of late. Turning to the third dimension of our analysis, technicals also have generally been supportive in the floating-rate market. With interest rates near historic lows, many companies have been able to refinance their existing bank debt by issuing bonds and paying off their loans, resulting in a reduced supply in the market. Meanwhile, overall demand has remained fairly strong throughout the past year. In terms of positioning the portfolio, we continue to emphasize more liquid bank loans with higher credit qualities and strong collateral valuations. We continue to believe the markets could experience an increase in merger-and-acquisition activity, which would translate into a broader set of investment opportunities. As always, we will seek to maintain a well-diversified portfolio, and believe that a measured approach based on intensive fundamental research is the best way to generate competitive performance in today’s economic environment. Thank you, Paul, for your time and insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. A CFA charterholder, Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. IN THE NEWS The global economy continues to expand, but the rate of expansion slowed recently. Manufacturing production and services activity worldwide both eased in February, according to data compiled by JPMorgan and Market Economics. Economic growth was led by the United States, followed by China, Germany, the United Kingdom, Brazil, India, Russia, and Ireland. The rate of increase, however, dropped in most of those countries, with the United States and Russia being the exceptions. Japan’s economic output, meanwhile, was stagnant. In the still-troubled eurozone, conditions weakened substantially in France, Italy, and Spain, with output contracting sharply in these countries’ manufacturing and services sectors. While the global economic deceleration was considered slight by most observers, the expansion rate hit a four-month low in February. As the employment picture improves in the United States and around the world, economists hope that jobs growth will spur further demand. Floating Rate Income Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/13 Class A Class B Class C Class M Class R Class Y (inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 38.40% 37.02% 32.92% 32.92% 29.64% 29.64% 37.02% 35.99% 35.48% 41.10% Annual average 3.87 3.74 3.38 3.38 3.08 3.08 3.74 3.65 3.61 4.10 5 years 28.54 27.25 26.27 26.27 23.81 23.81 27.93 26.97 26.94 30.30 Annual average 5.15 4.94 4.78 4.78 4.36 4.36 5.05 4.89 4.89 5.44 3 years 20.26 19.05 19.57 19.57 17.59 17.59 20.05 19.15 19.36 21.29 Annual average 6.34 5.99 6.14 6.14 5.55 5.55 6.28 6.01 6.08 6.65 1 year 7.42 6.35 7.21 6.21 6.51 5.51 7.37 6.57 7.16 7.69 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Investors who purchased class A or M shares prior to 4/5/10 were subject to higher sales charges and received a lower after-sales-charge return. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which, for class B shares purchased on or after 4/5/10, is 1% in the first year, declining to 0.5% in the second year, and is eliminated thereafter. For class B shares purchased prior to 4/5/10, the CDSC is 3% in the first year, declining over time to 1% in the fourth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1.00% may apply to redemptions (including exchanges into another fund) within the time period specified in the fund’s prospectus. 10 Floating Rate Income Fund Comparative index returns For periods ended 2/28/13 Lipper Loan Barclays U.S. High S&P/LSTA Leveraged Participation Funds Yield Loan Index* Loan Index (LLI)† category average‡ Life of fund — 55.50% 37.32% Annual average — 5.28 3.73 5 years 42.30% 41.22 29.99 Annual average 7.31 7.15 5.35 3 years 21.03 21.13 20.44 Annual average 6.57 6.60 6.39 1 year 8.30 7.63 7.34 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s primary benchmark, the Barclays U.S. High Yield Loan Index, was introduced on 12/31/05, which post-dates the inception of the fund’s class A shares. † These returns are from 7/31/04 to 2/28/13 because only data from the month-end closest to the fund’s inception date (8/4/04) is available. ‡ Over the 1-year, 3-year, 5-year, and life-of-fund periods ended 2/28/13, there were 164, 103, 87, and 37 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $13,292 and $12,964, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,925 after sales charge) would have been valued at $13,599. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $13,548 and $14,110, respectively. * These returns are from 7/31/04 to 2/28/13 because only data from the month-end closest to the fund’s inception date (8/4/04) is available. Floating Rate Income Fund 11 Fund price and distribution information For the 12-month period ended 2/28/13 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.443105 $0.425297 $0.376698 $0.438571 $0.420880 $0.465504 Capital gains — Total $0.420880 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 2/29/12 $8.75 $8.84 $8.75 $8.75 $8.75 $8.82 $8.75 $8.76 2/28/13 8.94 9.03 8.94 8.93 8.94 9.01 8.94 8.95 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 5.29% 5.24% 5.07% 4.48% 5.24% 5.19% 5.02% 5.56% Current 30-day SEC yield 2 N/A 4.40 4.23 3.69 N/A 4.35 4.17 4.69 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (8/4/04) (9/7/04) (9/7/04) (9/7/04) (9/7/04) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 39.71% 38.31% 34.16% 34.16% 30.79% 30.79% 38.30% 37.27% 36.72% 42.46% Annual average 3.94 3.82 3.45 3.45 3.15 3.15 3.82 3.73 3.68 4.17 5 years 29.39 28.09 27.01 27.01 24.49 24.49 28.79 27.82 27.78 31.16 Annual average 5.29 5.08 4.90 4.90 4.48 4.48 5.19 5.03 5.03 5.58 3 years 19.19 17.99 18.40 18.40 16.41 16.41 18.99 18.10 18.30 20.08 Annual average 6.02 5.67 5.79 5.79 5.19 5.19 5.97 5.70 5.76 6.29 1 year 7.53 6.46 7.32 6.32 6.74 5.74 7.48 6.67 7.39 7.92 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. 12 Floating Rate Income Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 2/29/12 1.03% 1.23% 1.78% 1.08% 1.28% 0.78% Annualized expense ratio for the six-month period ended 2/28/13* 1.03% 1.23% 1.78% 1.08% 1.28% 0.78% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2012, to February 28, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.21 $6.22 $8.98 $5.46 $6.47 $3.95 Ending value (after expenses) $1,039.40 $1,038.30 $1,035.50 $1,039.10 $1,039.20 $1,041.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Floating Rate Income Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2013, use the following calculation method. To find the value of your investment on September 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.16 $6.16 $8.90 $5.41 $6.41 $3.91 Ending value (after expenses) $1,019.69 $1,018.70 $1,015.97 $1,019.44 $1,018.45 $1,020.93 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Floating Rate Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays U.S. High Yield Loan Index is an unmanaged index that provides broad and comprehensive total return metrics of the universe of U.S. dollar denominated, syndicated term loans. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P/LSTA Leveraged Loan Index is an unmanaged index of U.S. leveraged loans. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Floating Rate Income Fund 15 Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2013, Putnam employees had approximately $366,000,000 and the Trustees had approximately $87,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Floating Rate Income Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Floating Rate Income Fund 17 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Floating Rate Income Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of February 28, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of February 28, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Floating Rate Income Fund as of February 28, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts April 17, 2013 18 Floating Rate Income Fund The fund’s portfolio 2/28/13 SENIOR LOANS (88.3%)* c Principal amount Value Advertising and marketing services (1.3%) Affinion Group, Inc. bank term loan FRN 6 1/2s, 2016 $2,917,601 $2,720,663 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 3,000,000 3,025,179 Van Wagner Communications, Inc. bank term loan FRN Ser. B, 8 1/4s, 2018 3,000,000 3,022,500 Automotive (1.6%) Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 3,945,000 4,022,803 Navistar, Inc. bank term loan FRN Ser. B, 7s, 2017 4,975,000 5,032,004 Schaeffler AG bank term loan FRN Ser. B2, 6s, 2017 (Germany) 2,000,000 2,006,876 Basic materials (6.2%) BWAY Holding Co. bank term loan FRN Ser. B, 4 1/2s, 2017 3,000,000 3,026,250 Dupont Performance Coatings, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 (Australia) 4,000,000 4,047,728 Fortescue Metals Group, Ltd. bank term loan FRN Class B, 5 1/4s, 2017 (Australia) 4,533,638 4,588,417 HD Supply, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 3,000,000 3,007,500 Houghton International, Inc. bank term loan FRN 5 1/4s, 2019 2,000,000 2,020,834 INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) 2,730,619 2,785,231 Metals USA, Inc. bank term loan FRN 6 1/4s, 2019 3,000,000 3,003,750 Nexeo Solutions, LLC bank term loan FRN 5s, 2017 997,500 986,902 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 3,006,450 2,998,934 Novelis, Inc./GA bank term loan FRN Class B, 4s, 2017 1,122,103 1,126,030 PQ Corp. bank term loan FRN Ser. B, 4 1/2s, 2017 3,000,000 3,002,499 Taminco Global Chemical Corp. bank term loan FRN Ser. B2, 4 1/4s, 2019 (Belgium) 1,985,000 1,998,647 Tronox, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,563,571 1,562,919 Tronox, Inc. bank term loan FRN Ser. DD, 4 1/4s, 2017 426,429 427,921 Tube City IMS Corp. bank term loan FRN Ser. B, 5 3/4s, 2019 2,977,500 3,007,275 Tube City IMS Corp. bank term loan FRN Ser. B, 4 3/4s, 2019 3,342,525 3,359,238 Unifrax I, LLC bank term loan FRN Ser. B, 4 1/4s, 2018 1,000,000 1,007,188 Broadcasting (4.5%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.854s, 2016 6,817,423 5,855,239 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 1,000,000 1,022,500 Cumulus Media Holdings, Inc. bank term loan FRN 4 1/2s, 2018 2,374,125 2,391,931 Entercom Radio, LLC bank term loan FRN Ser. B, 5.022s, 2018 2,701,772 2,722,035 Fox Acquisition Sub, LLC bank term loan FRN Ser. B, 5 1/2s, 2017 1,995,000 2,021,599 Gray Television, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 3,855,856 3,894,414 LIN Television Corp. bank term loan FRN Ser. B, 4s, 2018 990,000 994,950 Mission Broadcasting, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 891,429 895,886 NEP Broadcasting, LLC bank term loan FRN 5 1/4s, 2020 1,500,000 1,518,750 Nexstar Broadcasting Group, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 2,108,571 2,119,114 Floating Rate Income Fund 19 SENIOR LOANS (88.3%)* c cont. Principal amount Value Broadcasting cont. Univision Communications, Inc. bank term loan FRN 4.454s, 2017 $5,522,341 $5,530,475 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 3/4s, 2020 1,500,000 1,503,000 Building materials (0.7%) Nortek, Inc. bank term loan FRN Class B, 5 1/4s, 2017 439,706 442,638 Roofing Supply Group, LLC bank term loan FRN Class B, 5.54s, 2019 3,990,000 4,019,925 Capital goods (6.4%) ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 4,500,000 4,506,750 Allison Transmission, Inc. bank term loan FRN Class B3, 4 1/4s, 2019 3,483,769 3,515,994 Beechcraft Holdings, LLC bank term loan FRN Ser. B, 5 3/4s, 2020 3,000,000 2,998,125 Generac Power Systems, Inc. bank term loan FRN Class B, 6 1/4s, 2018 2,718,333 2,768,169 Husky Injection Molding Systems, Ltd. bank term loan FRN Class B, 5 3/4s, 2018 (Canada) 2,786,206 2,818,247 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 4 1/4s, 2017 565,770 570,485 Mirror Bidco Corp. bank term loan FRN 5 1/4s, 2019 (Luxembourg) 3,000,000 3,021,249 Reynolds Group Holdings, Inc. bank term loan FRN Class B, 4 3/4s, 2018 3,042,375 3,079,644 Sensus USA, Inc. bank term loan FRN 8 1/2s, 2018 1,000,000 1,006,250 Sequa Corp. bank term loan FRN Ser. B, 5 1/4s, 2017 1,500,000 1,518,125 Silver II Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 4,000,000 3,998,752 SRAM Corp. bank term loan FRN 8 1/2s, 2018 1,880,000 1,905,850 SRAM Corp. bank term loan FRN 4.773s, 2018 476,845 480,422 Terex Corp. bank term loan FRN 4 1/2s, 2017 2,962,575 2,989,979 Tomkins Air Distribution bank term loan FRN 9 1/4s, 2020 1,390,000 1,424,750 Tomkins Air Distribution bank term loan FRN 5s, 2018 1,120,000 1,134,000 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 2,000,000 2,004,000 WESCO International, Inc. bank term loan FRN 4 1/2s, 2019 3,000,000 3,024,375 Commercial and consumer services (4.1%) Aramark Corp. bank term loan FRN Ser. B2, 3.829s, 2016 1,726,477 1,736,405 Aramark Corp. bank term loan FRN Ser. C, 0.059s, 2016 113,542 114,195 Compucom Systems, Inc. bank term loan FRN 10 1/4s, 2019 1,000,000 1,020,000 Compucom Systems, Inc. bank term loan FRN 6 1/2s, 2018 3,000,000 3,027,501 Garda Security bank term loan FRN Ser. B, 4 1/2s, 2019 (Canada) 1,995,000 2,013,703 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 4,175,928 4,183,758 MoneyGram International, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,743,590 1,747,405 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 3.204s, 2014 2,338,073 2,306,656 Sabre, Inc. bank term loan FRN 5.952s, 2017 4,103,528 4,101,476 20 Floating Rate Income Fund SENIOR LOANS (88.3%)* c cont. Principal amount Value Commercial and consumer services cont. Servicemaster Co. bank term loan FRN 4.45s, 2017 $657,550 $658,372 Servicemaster Co. bank term loan FRN 4 1/4s, 2017 1,500,000 1,494,911 Travelport, LLC bank term loan FRN 11s, 2015 867,000 886,508 Travelport, LLC bank term loan FRN Ser. B, 5.056s, 2015 3,262,447 3,203,993 Travelport, LLC bank term loan FRN Ser. S, 5.061s, 2015 758,077 744,494 Communication services (9.0%) Asurion Corp. bank term loan FRN 11s, 2019 1,045,000 1,119,892 Asurion, LLC bank term loan FRN Ser. B1, 4 3/4s, 2019 5,882,881 5,903,471 Cequel Communications, LLC bank term loan FRN Ser. B, 4s, 2019 2,481,250 2,495,207 Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.46s, 2016 2,484,752 2,491,834 Cogeco Cable, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 (Canada) 1,995,000 2,019,938 Cricket Communications, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,430,000 1,437,598 Crown Castle Operating Co. bank term loan FRN Class B, 4s, 2019 2,970,000 2,986,501 DigitalGlobe, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 1,000,000 1,005,357 Intelsat Jackson Holdings SA bank term loan FRN 4 1/2s, 2018 (Bermuda) 2,953,859 2,984,630 Intelsat SA bank term loan FRN 3.202s, 2014 (Luxembourg) 2,125,000 2,120,353 Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 1,050,000 1,059,450 Level 3 Financing, Inc. bank term loan FRN Class B2, 4 3/4s, 2019 4,000,000 4,033,332 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 2,322,288 2,328,577 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 2,955,000 2,959,308 Telesat Canada bank term loan FRN Class B, 4 1/4s, 2019 (Canada) 2,487,500 2,504,602 U.S. TelePacific Corp. bank term loan FRN 5 3/4s, 2017 2,214,684 2,207,763 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 5,000,000 4,937,500 Wide Open West Finance, LLC bank term loan FRN 6 1/4s, 2018 2,810,875 2,841,781 Windstream Corp. bank term loan FRN Ser. B3, 4s, 2019 1,492,500 1,500,195 Windstream Corp. bank term loan FRN Ser. B4, 3 1/2s, 2020 3,000,000 3,018,000 Zayo Group, LLC bank term loan FRN Class B, 5 1/4s, 2019 3,321,654 3,341,378 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 5,321,654 5,338,284 Consumer (0.3%) Apex Tool Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 2,000,000 2,019,000 Consumer cyclicals (1.0%) MGM Resorts International bank term loan FRN Ser. B, 4 1/4s, 2019 5,000,000 5,064,285 Nielsen Finance, LLC/Nielsen Finance Co. bank term loan FRN Ser. B, 3.949s, 2016 1,382,540 1,386,861 Floating Rate Income Fund 21 SENIOR LOANS (88.3%)* c cont. Principal amount Value Consumer staples (8.1%) Avis Budget Car Rental, LLC bank term loan FRN Ser. C, 4 1/4s, 2019 $2,982,498 $2,992,439 BJ’s Wholesale Club, Inc. bank term loan FRN 9 3/4s, 2020 1,000,000 1,036,250 BJ’s Wholesale Club, Inc. bank term loan FRN 4 1/4s, 2019 2,992,500 2,996,863 Dave & Buster’s, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016 1,378,396 1,382,703 Del Monte Corp. bank term loan FRN Ser. B, 4s, 2018 4,685,008 4,690,827 DineEquity, Inc. bank term loan FRN Ser. B2, 3 3/4s, 2017 2,139,666 2,161,063 Landry’s, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 5,000,000 5,013,750 NPC International, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 1,963,333 1,985,421 PF Chang’s China Bistro, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 2,992,500 3,022,425 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. E, 4 3/4s, 2018 992,500 999,057 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. F, 4 3/4s, 2018 1,990,000 2,003,858 Prestige Brands, Inc. bank term loan FRN Ser. B, 3 3/4s, 2019 2,000,000 2,012,500 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2017 5,000,000 5,037,500 Rite Aid Corp. bank term loan FRN 5 3/4s, 2020 1,900,000 1,948,450 Rite Aid Corp. bank term loan FRN 4s, 2020 5,000,000 5,025,000 Spectrum Brands Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 1,000,000 1,011,607 US Foodservice bank term loan FRN Ser. B, 5 3/4s, 2017 2,947,500 2,974,520 Wendy’s International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,705,725 1,720,333 West Corp. bank term loan FRN Ser. B8, 4 1/4s, 2018 1,385,289 1,388,752 World Kitchen, LLC bank term loan FRN 5 1/2s, 2019 5,000,000 4,950,000 Energy (3.7%) Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 1,532,000 1,562,815 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 3,230,204 2,943,524 MEG Energy Corp. bank term loan FRN Ser. B, 3 3/4s, 2020 (Canada) 3,535,250 3,542,614 Plains Exploration & Production Co. bank term loan FRN Class B, 4s, 2019 3,240,000 3,242,313 Samson Investment Co. bank term loan FRN 6s, 2018 3,000,000 3,028,125 Tallgrass Operations, LLC bank term loan FRN Ser. B, 5 1/4s, 2018 3,000,000 3,037,500 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 3,430,000 3,452,662 Vantage Drilling Co. bank term loan FRN Class B, 6 1/4s, 2017 3,950,000 3,973,980 Entertainment (1.0%) AMC Entertainment, Inc. bank term loan FRN Ser. B3, 4 3/4s, 2018 1,731,880 1,739,656 Formula One bank term loan FRN Ser. B, 6s, 2019 (Luxembourg) 2,977,538 3,007,313 Six Flags Theme Parks, Inc. bank term loan FRN Ser. B, 4s, 2018 1,895,494 1,918,794 22 Floating Rate Income Fund SENIOR LOANS (88.3%)* c cont. Principal amount Value Financials (5.2%) Alliant Insurance Services, Inc. bank term loan FRN Ser. B, 5s, 2019 $3,000,000 $3,020,001 CNO Financial Group, Inc. bank term loan FRN Class B2, 5s, 2018 3,831,877 3,860,617 Delos Aircraft, Inc. bank term loan FRN Ser. T2, 4 3/4s, 2016 1,000,000 1,006,250 HUB International, Ltd. bank term loan FRN 6 3/4s, 2017 635,771 640,312 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 3,637,913 3,637,913 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 550,000 580,708 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 2,500,000 2,553,125 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.767s, 2017 1,354,969 1,354,969 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.764s, 2017 2,000,000 2,000,000 Ocwen Financial Corp. bank term loan FRN Ser. B, 5s, 2018 3,500,000 3,540,250 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 4,320,000 4,344,300 USI Insurance Services, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 4,000,000 4,025,000 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 4,462,500 4,508,053 Gaming and lottery (4.6%) Ameristar Casinos, Inc. bank term loan FRN Ser. B, 4s, 2018 1,953,500 1,963,572 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.684s, 2015 2,925,000 2,932,313 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.452s, 2018 5,929,539 5,466,632 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 1,994,622 1,929,343 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.21s, 2014 ‡‡ $1,369,798 1,315,006 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.21s, 2014 ‡‡ 779,703 748,515 Harrah’s bank term loan FRN Ser. B, 9 1/2s, 2016 227,950 232,069 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 2,234,400 2,241,847 Motor City Casino bank term loan FRN 6s, 2017 3,187,712 3,211,620 Peninsula Gaming, LLC bank term loan FRN Ser. B, 5 3/4s, 2017 3,000,000 3,037,500 Penn National Gaming, Inc. bank term loan FRN Ser. B, 3 3/4s, 2018 2,992,444 3,004,082 Station Casinos, LLC bank term loan FRN Ser. B, 5s, 2020 4,500,000 4,537,499 Health care (10.5%) Alliance Healthcare Services, Inc. bank term loan FRN 7 1/4s, 2016 1,446,777 1,450,394 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 4,225,000 4,267,250 Bausch & Lomb, Inc. bank term loan FRN Class B, 5 1/4s, 2019 2,985,000 3,004,722 Biomet, Inc. bank term loan FRN 4.004s, 2017 1,820,677 1,832,340 Capsugel Holdings US, Inc. bank term loan FRN Class B, 4 3/4s, 2018 2,849,143 2,883,868 ConvaTec, Inc. bank term loan FRN Ser. B, 5s, 2016 4,404,009 4,448,049 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 4,245,888 4,255,442 Floating Rate Income Fund 23 SENIOR LOANS (88.3%)* c cont. Principal amount Value Health care cont. HCA, Inc. bank term loan FRN Ser. B3, 3.454s, 2018 $2,672,010 $2,683,919 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 3,341,250 3,368,398 Hologic, Inc. bank term loan FRN Class B, 4 1/2s, 2019 2,736,250 2,767,523 Iasis Healthcare, LLC /Iasis Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 4,939,258 4,942,345 IMS Health, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 2,992,365 3,001,342 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 4,971,708 5,035,410 LifePoint Hospitals, Inc. bank term loan FRN Ser. B, 2.71s, 2017 3,000,000 3,013,125 Multiplan, Inc. bank term loan FRN Ser. B, 4s, 2017 3,459,793 3,470,172 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 3,865,313 3,862,897 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 2,144,650 2,155,819 Quintiles Transnational Corp. bank term loan FRN Ser. B1, 4 1/2s, 2018 981,775 988,321 Quintiles Transnational Corp. bank term loan FRN Ser. B2, 4 1/2s, 2018 4,908,721 4,941,447 Quintiles Transnational Holdings, Inc. bank term loan FRN 7 1/2s, 2017 ‡‡ 900,000 910,125 United Surgical Partners International, Inc. bank term loan FRN 4 3/4s, 2019 2,500,000 2,500,000 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C1, 3 1/2s, 2019 (Canada) 2,250,000 2,260,125 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. D1, 3 1/2s, 2019 (Canada) 2,250,000 2,261,250 Homebuilding (0.6%) Realogy Corp. bank term loan FRN 4.455s, 2016 349,387 349,387 Realogy Corp. bank term loan FRN Ser. B, 4.423s, 2016 3,666,383 3,666,383 Realogy Corp. bank term loan FRN Ser. C, 3.413s, 2013 77,949 77,949 Household furniture and appliances (0.7%) Tempur-Pedic International, Inc. bank term loan FRN Ser. B, 5s, 2019 4,520,000 4,575,691 Media (0.6%) Nielsen Finance, LLC bank term loan FRN Ser. A, 2.199s, 2013 7,171 7,171 Nielsen Finance, LLC bank term loan FRN Ser. C, 3.449s, 2016 2,258,308 2,263,550 TWCC Holding Corp. bank term loan FRN Ser. B, 3 1/2s, 2017 1,951,603 1,966,240 Publishing (1.3%) Cenveo, Inc. bank term loan FRN Ser. B, 7s, 2016 1,299,946 1,304,008 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.46s, 2014 171,939 55,343 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.21s, 2014 1,998,881 643,390 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.21s, 2014 745,851 240,071 Supermedia, Inc. bank term loan FRN 11s, 2015 2,031,627 1,495,278 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 1,503,650 1,174,351 Tribune Co. bank term loan FRN Ser. B, 4s, 2019 3,570,000 3,581,603 24 Floating Rate Income Fund SENIOR LOANS (88.3%)* c cont. Principal amount Value Retail (6.0%) Academy, Ltd. bank term loan FRN Ser. B, 4 3/4s, 2018 $3,990,000 $4,031,324 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 1,875,000 1,896,094 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2019 2,000,000 2,011,428 Blue Buffalo Co., Ltd. bank term loan FRN Ser. B, 4 3/4s, 2019 2,244,375 2,254,661 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 3,016,422 3,045,645 J. Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2018 3,681,894 3,684,523 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 1,825,774 1,831,859 Leslie’s Poolmart, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 U 2,993,100 3,022,097 Michaels Stores, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 4,000,000 4,009,976 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 6,563,000 6,563,000 PETCO Animal Supplies, Inc. bank term loan FRN 4s, 2017 2,932,500 2,947,687 Toys R Us, Inc. bank term loan FRN 6s, 2016 2,932,500 2,867,437 Yankee Candle Co., Inc. bank term loan FRN 5 1/4s, 2019 2,256,466 2,267,748 Technology (6.3%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 7 1/4s, 2018 2,900,000 2,931,720 Avaya, Inc. bank term loan FRN Ser. B3, 4.812s, 2017 4,946,133 4,598,049 Ceridian Corp. bank term loan FRN Ser. B, 5.952s, 2017 4,490,149 4,540,664 Eagle Parent, Inc. bank term loan FRN 5s, 2018 2,376,912 2,384,834 First Data Corp. bank term loan FRN 5.202s, 2017 541,750 540,396 First Data Corp. bank term loan FRN 4.202s, 2018 5,990,668 5,915,785 Freescale Semiconductor, Inc. bank term loan FRN Ser. B4, 4.452s, 2020 867 868 Freescale Semiconductor, Inc. bank term loan FRN 4.452s, 2016 4,275,675 4,277,458 Genesys Telecommunications Laboratories, Inc. bank term loan FRN Ser. B, 4s, 2020 3,000,000 3,013,749 Lawson Software bank term loan FRN Class B2, 5 1/4s, 2018 4,621,804 4,674,955 NXP Funding, LLC bank term loan FRN Ser. A2, 5 1/2s, 2017 (Netherlands) 987,500 1,005,244 NXP Funding, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 (Netherlands) 1,240,625 1,252,256 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.855s, 2016 2,450,794 2,449,569 Syniverse Holdings, Inc. bank term loan FRN 4s, 2019 U 2,500,000 2,493,750 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2019 1,960,150 1,964,439 Transportation (0.8%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2018 3,000,000 3,060,000 Swift Transportation Company, LLC bank term loan FRN Ser. B2, 5s, 2017 2,028,932 2,044,149 Utilities and power (3.8%) AES Corp. (VA) bank term loan FRN Ser. B, 5s, 2018 1,536,429 1,541,367 AES Corp. (VA) bank term loan FRN Ser. B, 3 3/4s, 2018 2,044,382 2,052,049 Calpine Corp. bank term loan FRN Ser. B3, 4 1/2s, 2019 2,992,500 3,011,826 Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 2,302,466 2,395,716 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 3,430,000 3,440,005 Floating Rate Income Fund 25 SENIOR LOANS (88.3%)* c cont. Principal amount Value Utilities and power cont. EP Energy/EP Energy Finance, Inc. bank term loan FRN 5s, 2018 $3,000,000 $3,027,858 NGPL PipeCo, LLC bank term loan FRN Ser. B, 6 3/4s, 2017 1,928,571 1,964,314 NRG Energy, Inc. bank term loan FRN Ser. B, 3 1/4s, 2018 1,970,000 1,978,794 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.731s, 2017 8,830,362 5,973,099 Total senior loans (cost $588,547,500) CORPORATE BONDS AND NOTES (9.0%)* Principal amount Value Basic materials (1.2%) ArcelorMittal sr. unsec. unsub. notes 5s, 2017 (France) $1,500,000 $1,560,750 Ashland, Inc. 144A sr. unsec. unsub. notes 3s, 2016 1,500,000 1,518,750 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 270,000 297,675 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 1,000,000 1,085,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,250,000 1,309,375 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,000,000 1,057,500 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 500,000 525,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 500,000 USG Corp. sr. unsec. notes 9 3/4s, 2018 364,000 428,155 Capital goods (1.3%) Berry Plastics Corp. company guaranty sr. FRN notes 5.054s, 2015 3,000,000 3,000,600 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 1,000,000 1,155,000 Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 2,000,000 2,072,500 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 1,460,000 1,470,950 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 1,000,000 1,085,000 Communication services (0.8%) Citizens Communications Co. sr. unsec. notes 6 5/8s, 2015 1,000,000 1,082,500 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,140,000 1,214,100 DISH DBS Corp. company guaranty notes 6 5/8s, 2014 750,000 800,625 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,250,000 1,350,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 500,000 513,100 Consumer cyclicals (2.1%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 1,349,000 1,372,608 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 1,000,000 1,082,500 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 522,000 589,208 26 Floating Rate Income Fund CORPORATE BONDS AND NOTES (9.0%)* cont. Principal amount Value Consumer cyclicals cont. Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $1,548,000 $1,818,900 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 500,000 541,875 Lear Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 889,000 962,343 Meritage Homes Corp. 144A sr. unsec. notes 4 1/2s, 2018 1,500,000 1,507,500 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 1/2s, 2016 1,285,000 1,415,106 Nielsen Finance, LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 652,000 712,310 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,200,000 1,392,000 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 375,000 379,219 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 815,000 920,950 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,372,000 1,481,760 Consumer staples (0.6%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. FRN notes 2.79s, 2014 1,350,000 1,350,014 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 1,000,000 1,106,250 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 500,000 553,125 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 1,000,000 1,030,000 Energy (0.6%) Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 1,000,000 1,130,000 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 425,000 455,813 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 1,000,000 1,077,500 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 721,000 785,890 Whiting Petroleum Corp. company guaranty notes 7s, 2014 500,000 521,250 Financials (1.4%) Air Lease Corp. sr. unsec. notes 4 1/2s, 2016 1,000,000 1,020,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 3 1/8s, 2016 2,000,000 2,025,000 CIT Group, Inc. 144A sr. unsec. notes 4 3/4s, 2015 500,000 526,250 Citigroup, Inc. sub. notes 5s, 2014 750,000 788,938 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 1,500,000 1,601,250 Goldman Sachs Group, Inc. (The) sr. unsec. FRN notes 1.296s, 2014 1,500,000 1,508,331 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 500,000 557,500 Jefferies Group, Inc. sr. unsec. notes 3 7/8s, 2015 1,200,000 1,252,500 Health care (0.4%) Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 500,000 526,250 Select Medical Holdings Corp. sr. unsec. FRN notes 6.429s, 2015 1,000,000 1,000,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 1,000,000 1,020,000 Floating Rate Income Fund 27 CORPORATE BONDS AND NOTES (9.0%)* cont. Principal amount Value Technology (0.2%) Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $1,250,000 $1,375,000 Utilities and power (0.4%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,750,000 2,021,250 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 788,000 787,921 Total corporate bonds and notes (cost $58,691,419) COMMON STOCKS (0.4%)* Shares Value Harry & David Holdings, Inc. † 305 $25,925 Tribune Co. † 49,233 2,609,349 Tribune Co. Class 1C F 4,298,781 38,689 Total common stocks (cost $2,875,492) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Exide Technologies cv. sr. sub. notes FRN zero %, 2013 $660,000 $623,700 Total convertible bonds and notes (cost $624,797) SHORT-TERM INVESTMENTS (14.0%)* Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.152%, July 25, 2013 $151,000 $150,931 Putnam Money Market Liquidity Fund 0.11% L 54,473,872 54,473,872 Putnam Short Term Investment Fund 0.10% L 39,107,186 39,107,186 Total short-term investments (cost $93,731,965) TOTAL INVESTMENTS Total investments (cost $744,471,173) Key to holding’s currency abbreviations CAD Canadian Dollar Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from March 1, 2012 through February 28, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $670,174,155. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). 28 Floating Rate Income Fund F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. U This security, in part or in entirety, represents an unfunded loan commitment (Note 8). Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $1,991,913) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation UBS AG Canadian Dollar Sell 4/17/13 $1,930,124 $1,991,913 $61,789 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $2,609,349 $— $38,689 Consumer staples — 25,925 — Total common stocks Convertible bonds and notes — 623,700 — Corporate bonds and notes — 60,222,891 — Senior loans — 591,994,584 — Short-term investments 93,581,058 150,931 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $61,789 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Floating Rate Income Fund 29 Statement of assets and liabilities 2/28/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $650,890,115) $655,666,069 Affiliated issuers (identified cost $93,581,058) (Notes 1 and 6) 93,581,058 Cash 3,764,165 Foreign currency (cost $21,779) (Note 1) 21,434 Interest and other receivables 3,233,126 Receivable for shares of the fund sold 6,542,510 Receivable for investments sold 5,366,521 Unrealized appreciation on forward currency contracts (Note 1) 61,789 Total assets LIABILITIES Payable for investments purchased 92,376,322 Payable for purchases of delayed delivery securities (Notes 1, 7 and 8) 2,535,500 Payable for shares of the fund repurchased 1,359,789 Payable for compensation of Manager (Note 2) 285,040 Payable for custodian fees (Note 2) 8,989 Payable for investor servicing fees (Note 2) 151,253 Payable for Trustee compensation and expenses (Note 2) 72,075 Payable for administrative services (Note 2) 6,839 Payable for distribution fees (Note 2) 185,588 Distributions payable to shareholders 895,842 Other accrued expenses 185,280 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $733,710,279 Distributions in excess of net investment income (Note 1) (957,631) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (67,415,645) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,837,152 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 30 Floating Rate Income Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($293,609,740 divided by 32,845,496 shares) $8.94 Offering price per class A share (100/99.00 of $8.94)* $9.03 Net asset value and offering price per class B share ($11,837,105 divided by 1,324,795 shares)** $8.94 Net asset value and offering price per class C share ($91,012,888 divided by 10,188,558 shares)** $8.93 Net asset value and redemption price per class M share ($5,591,778 divided by 625,685 shares) $8.94 Offering price per class M share (100/99.25 of $8.94)* $9.01 Net asset value, offering price and redemption price per class R share ($468,252 divided by 52,405 shares) $8.94 Net asset value, offering price and redemption price per class Y share ($267,654,392 divided by 29,919,055 shares) $8.95 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Floating Rate Income Fund 31 Statement of operations Year ended 2/28/13 INVESTMENT INCOME Interest (net of foreign tax of $12,082) (including interest income of $53,407 from investments in affiliated issuers) (Note 6) $30,222,666 Total investment income EXPENSES Compensation of Manager (Note 2) 2,977,382 Investor servicing fees (Note 2) 726,430 Custodian fees (Note 2) 22,076 Trustee compensation and expenses (Note 2) 44,320 Distribution fees (Note 2) 1,482,887 Administrative services (Note 2) 17,778 Other 260,272 Total expenses Expense reduction (Note 2) (3,714) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,245,687 Net realized loss on swap contracts (Note 1) (52,275) Net realized gain on foreign currency transactions (Note 1) 38,664 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 78,768 Net unrealized appreciation of investments and swap contracts during the year 10,583,103 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 32 Floating Rate Income Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 2/28/13 Year ended 2/29/12 Operations: Net investment income $24,695,235 $22,770,712 Net realized gain on investments and foreign currency transactions 1,232,076 401,547 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 10,661,871 (14,221,258) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (12,058,462) (12,611,189) Class B (498,318) (468,831) Class C (3,510,641) (3,612,804) Class M (216,759) (322,399) Class R (21,815) (26,337) Class Y (9,472,588) (6,537,620) From return of capital Class A — (115,371) Class B — (4,289) Class C — (33,051) Class M — (2,949) Class R — (241) Class Y — (59,808) Redemption fees (Note 1) 13,666 32,924 Increase (decrease) from capital share transactions (Note 4) 218,994,395 (42,252,683) Total increase (decrease) in net assets NET ASSETS Beginning of year 440,355,495 497,419,142 End of year (including distributions in excess of net investment income of $957,631 and $1,296,162, respectively) The accompanying notes are an integral part of these financial statements. Floating Rate Income Fund 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment return Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income of capital distributions fees e end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A February 28, 2013 .42 .21 (.44) — — 1.03 4.81 90 February 29, 2012 .41 (.17) (.42) — e — 1.03 4.73 100 February 28, 2011 .43 .31 (.44) — — 1.04 4.86 79 February 28, 2010 .35 1.81 (.35) — — 1.10 d 4.28 d 54 February 28, 2009 .44 (2.09) (.43) — — 1.06 d 5.26 d 46 Class B February 28, 2013 .41 .21 (.43) — — 1.23 4.61 90 February 29, 2012 .40 (.17) (.41) — e — 1.23 4.56 100 February 28, 2011 .40 .32 (.41) — — 1.27 4.60 79 February 28, 2010 .29 1.82 (.30) — — 1.70 d 3.66 d 54 February 28, 2009 .39 (2.09) (.38) — — 1.66 d 4.67 d 46 Class C February 28, 2013 .36 .20 (.38) — — 1.78 4.06 90 February 29, 2012 .35 (.17) (.36) — e — 1.78 4.01 100 February 28, 2011 .36 .32 (.37) — — 1.79 4.10 79 February 28, 2010 .28 1.81 (.29) — — 1.85 d 3.52 d 54 February 28, 2009 .37 (2.07) (.37) — — 1.81 d 4.54 d 46 Class M February 28, 2013 .42 .21 (.44) — — 1.08 4.78 90 February 29, 2012 .41 (.17) (.42) — e — 1.08 4.68 100 February 28, 2011 .42 .31 (.43) — — 1.10 4.81 79 February 28, 2010 .33 1.82 (.34) — — 1.25 d 4.13 d 54 February 28, 2009 .43 (2.09) (.42) — — 1.21 d 5.17 d 46 Class R February 28, 2013 .40 .21 (.42) — — 1.28 4.56 90 February 29, 2012 .39 (.17) (.40) — e — 1.28 4.50 100 February 28, 2011 .40 .31 (.41) — — 1.29 4.62 79 February 28, 2010 .33 1.81 (.33) — — 1.35 d 4.05 d 54 February 28, 2009 .41 (2.08) (.41) — — 1.31 d 5.09 d 46 Class Y February 28, 2013 .45 .21 (.47) — — .78 5.06 90 February 29, 2012 .44 (.18) (.44) — e — .78 5.01 100 February 28, 2011 .45 .32 (.46) — — .79 5.09 79 February 28, 2010 .37 1.81 (.37) — — .85 d 4.52 d 54 February 28, 2009 .46 (2.09) (.45) — — .81 d 5.63 d 46 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 Floating Rate Income Fund Floating Rate Income Fund 35 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to February 28, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets February 28, 2010 0.07% February 28, 2009 0.09 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 36 Floating Rate Income Fund Notes to financial statements 2/28/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from March 1, 2012 through February 28, 2013. Putnam Floating Rate Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income. Preservation of capital is a secondary goal. The fund invests mainly in corporate loans and debt securities that have floating rates of interest and other corporate debt securities. The fund invests mainly in obligations of U.S. issuers that are below-investment-grade in quality (having credit characteristics similar to “junk bonds”). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase (on purchases prior to April 5, 2010, a contingent deferred sales charge on classB shares is applicable if they are sold within four years of purchase). ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers Floating Rate Income Fund 37 selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. 38 Floating Rate Income Fund Credit default contracts The fund entered into OTC credit default contracts to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade Floating Rate Income Fund 39 settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At February 28, 2013, the fund had a capital loss carryover of $66,637,831 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $24,442,381 N/A $24,442,381 February 28, 2017 42,195,450 N/A 42,195,450 February 28, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $766,947 recognized during the period between November 1, 2012 and February 28, 2013 to its fiscal year ending February 28, 2014. Distributions to shareholders The fund declares a distribution each day based upon the projected net investment income, for a specified period, calculated as if earned prorata throughout the period on a daily basis. Such distributions are recorded daily and paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from late year loss deferrals, dividends payable and distribution in excess. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $1,421,879 to decrease distributions in excess of net investment income, $1,481,547 to decrease paid-in-capital and $59,668 to decrease accumulated net realized loss. 40 Floating Rate Income Fund The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $10,438,359 Unrealized depreciation (5,673,272) Net unrealized appreciation 4,765,087 Capital loss carryforward (66,637,831) Post-October capital loss deferral (766,947) Cost for federal income tax purposes $744,482,040 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.520% of the next $50 billion, 0.670% of the next $5 billion, 0.500% of the next $50 billion, 0.620% of the next $10 billion, 0.490% of the next $100 billion and 0.570% of the next $10 billion, 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $337,138 ClassR 641 ClassB 14,464 ClassY 253,115 ClassC 114,931 Total ClassM 6,141 Floating Rate Income Fund 41 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $3,714 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $436, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $600,389 ClassM 13,077 ClassB 46,482 ClassR 2,285 ClassC 820,654 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $2,696 and $521 from the sale of classA and classM shares, respectively, and received $1,860 and $1,881 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $2 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $687,145,933 and $455,266,738, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 42 Floating Rate Income Fund Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 2/28/13 Year ended 2/29/12 ClassA Shares Amount Shares Amount Shares sold 14,819,126 $131,349,871 10,255,737 $90,052,858 Shares issued in connection with reinvestment of distributions 1,141,540 10,094,327 1,196,946 10,381,682 15,960,666 141,444,198 11,452,683 100,434,540 Shares repurchased (7,982,825) (70,505,557) (17,695,089) (152,602,731) Net increase (decrease) Year ended 2/28/13 Year ended 2/29/12 ClassB Shares Amount Shares Amount Shares sold 538,356 $4,762,762 281,251 $2,454,799 Shares issued in connection with reinvestment of distributions 49,259 435,303 45,766 396,739 587,615 5,198,065 327,017 2,851,538 Shares repurchased (352,791) (3,113,105) (411,909) (3,557,747) Net increase (decrease) Year ended 2/28/13 Year ended 2/29/12 ClassC Shares Amount Shares Amount Shares sold 2,686,577 $23,809,919 2,876,482 $25,228,099 Shares issued in connection with reinvestment of distributions 326,288 2,881,617 321,444 2,785,220 3,012,865 26,691,536 3,197,926 28,013,319 Shares repurchased (2,103,153) (18,547,977) (3,496,458) (30,069,208) Net increase (decrease) Year ended 2/28/13 Year ended 2/29/12 ClassM Shares Amount Shares Amount Shares sold 222,072 $1,970,604 60,054 $529,233 Shares issued in connection with reinvestment of distributions 22,735 201,002 33,602 291,136 244,807 2,171,606 93,656 820,369 Shares repurchased (181,328) (1,593,269) (351,964) (3,025,301) Net increase (decrease) Year ended 2/28/13 Year ended 2/29/12 ClassR Shares Amount Shares Amount Shares sold 11,388 $100,583 43,968 $387,218 Shares issued in connection with reinvestment of distributions 2,431 21,473 2,970 25,762 13,819 122,056 46,938 412,980 Shares repurchased (19,603) (172,055) (36,434) (310,609) Net increase (decrease) Floating Rate Income Fund 43 Year ended 2/28/13 Year ended 2/29/12 ClassY Shares Amount Shares Amount Shares sold 20,319,947 $180,010,388 13,210,342 $115,268,353 Shares issued in connection with reinvestment of distributions 375,494 3,327,660 210,417 1,829,047 20,695,441 183,338,048 13,420,759 117,097,400 Shares repurchased (5,213,978) (46,039,151) (11,933,795) (102,317,233) Net increase Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Forward currency contracts (contract amount) $3,800,000 OTC credit default swap contracts (notional) $230,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $61,789 — $— Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $— $(52,275) $(52,275) Foreign exchange contracts 64,058 — 64,058 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $— $29,258 $29,258 Foreign exchange contracts 79,708 — 79,708 Total 44 Floating Rate Income Fund Note 6: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliates period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $6,332,373 $321,318,100 $273,176,601 $52,995 $54,473,872 Putnam Short Term Investment Fund* — 67,633,452 28,526,266 412 39,107,186 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $2,548,000, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded Commitments Leslie’s Poolmart, Inc. $48,000 Syniverse Holdings, Inc. 2,500,000 Totals Note 9: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 10: New accounting pronouncement In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. Floating Rate Income Fund 45 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. 46 Floating Rate Income Fund About the Trustees Independent Trustees Floating Rate Income Fund 47 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of February 28, 2013, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 48 Floating Rate Income Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Floating Rate Income Fund 49 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund® The Putnam Fund for Growth and Income Absolute Return 300 Fund® International Value Fund Absolute Return 500 Fund® Multi-Cap Value Fund Absolute Return 700 Fund® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 50 Floating Rate Income Fund Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Floating Rate Income Fund 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Floating Rate Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Susan G. Malloy One Post Office Square George Putnam, III Vice President and Boston, MA 02109 Robert L. Reynolds Assistant Treasurer W. Thomas Stephens Custodian James P. Pappas State Street Bank Officers Vice President and Trust Company Robert L. Reynolds President Mark C. Trenchard Legal Counsel Vice President and Ropes & Gray LLP Jonathan S. Horwitz BSA Compliance Officer Executive Vice President, Independent Registered Principal Executive Officer, and Judith Cohen Public Accounting Firm Compliance Liaison Vice President, Clerk, and KPMG LLP Associate Treasurer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Floating Rate Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees February 28, 2013	$83,263	$	$6,900	$ — February 28, 2012	$80,841	$	$6,700	$ — For the fiscal years ended February 28, 2013 and February 28, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,900 and $6,700 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
